Reynolds, J. (dissenting).
We would affirm. The complaint does not state a cause of action under common law or statute. Appellant does not claim or argue a cause of action for an intentional tort. We cannot agree with the dictum discussion which would extend the duty óf a hotel owner to that of a restaurant under the case law.
Herlihy, P. J., Greenblott and Kane, JJ., concur in Per Curiam opinion; Simons and Reynolds, JJ., dissent and vote to affirm in an opinion by Reynolds, J.
Order modified, on the law and the facts, so as to deny the motion to dismiss the first cause of action, and, as so modified, affirmed, without costs.